     Case 2:17-cv-07251-FMO-E Document 100 Filed 04/27/20 Page 1 of 5 Page ID #:4203




1     LYNN M. DEAN (Cal. Bar No. 205562)
      Email: deanl@sec.gov
2     KATHRYN C. WANNER (Cal Bar. No. 269310)
      Email: wannerk@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     Amy J. Longo, Regional Trial Counsel
      444 S. Flower Street, Suite 900
6     Los Angeles, California 90071
      Telephone: (323) 965-3998
7     Facsimile: (213) 443-1904
                                                                      JS-6
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11      SECURITIES AND EXCHANGE                 Case No. 2:17-cv-07251-FMO-E
12      COMMISSION,

13                  Plaintiff,                  FINAL JUDGMENT AS TO ROBERT
                                                RUSSEL TWEED
14            vs.
15      TWEED FINANCIAL SERVICES,
16      INC. and ROBERT RUSSEL TWEED,

17                  Defendants.

18
19
20
21
22
23
24
25
26
27
28
     Case 2:17-cv-07251-FMO-E Document 100 Filed 04/27/20 Page 2 of 5 Page ID #:4204




1           The Securities and Exchange Commission having filed a Complaint and
2     Defendant Robert Russel Tweed having entered a general appearance; consented to
3     the Court’s jurisdiction over Defendant and the subject matter of this action;
4     consented to entry of this Final Judgment without admitting or denying the
5     allegations of the Complaint (except as to jurisdiction and except as otherwise
6     provided herein in paragraph V); waived findings of fact and conclusions of law; and
7     waived any right to appeal from this Final Judgment:
8                                                  I.
9                  IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
10    Defendant is permanently restrained and enjoined from directly or indirectly, by the
11    use of the mails or any means or instrumentality of interstate commerce, while acting
12    as an investment adviser to a pooled investment vehicle:
13          A.     making any untrue statement of a material fact or omitting to state a
14                 material fact necessary to make the statements made, in the light of the
15                 circumstances under which they were made, not misleading, to any
16                 investor or prospective investor in a pooled investment vehicle;
17          B.     engaging in any act, practice, or course of business that is fraudulent,
18                 deceptive, or manipulative with respect to any investor or prospective
19                 investor in a pooled investment vehicle;
20    in violation of Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and
21    Rule 206(4)-8 thereunder, 17 C.F.R. § 275.206(4)-8.
22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24    binds the following who receive actual notice of this Final Judgment by personal
25    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26    attorneys; and (b) other persons in active concert or participation with Defendant or
27    with anyone described in (a).
28

                                               1
     Case 2:17-cv-07251-FMO-E Document 100 Filed 04/27/20 Page 3 of 5 Page ID #:4205




1                                                II.
2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
3     shall pay a civil penalty in the amount of $100,000 to the Securities and Exchange
4     Commission pursuant to Section 209(e)(1) of the Advisers Act, 15 U.S.C. § 80b-
5     9(e)(1). Defendant shall make this payment pursuant to the terms of the payment
6     schedule set forth in paragraph III below after entry of this Final Judgment.
7           Defendant may transmit payment electronically to the Commission, which will
8     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
9     be made directly from a bank account via Pay.gov through the SEC website at
10    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
11    check, bank cashier’s check, or United States postal money order payable to the
12    Securities and Exchange Commission, which shall be delivered or mailed to
13          Enterprise Services Center
            Accounts Receivable Branch
14          6500 South MacArthur Boulevard
            Oklahoma City, OK 73169
15
      and shall be accompanied by a letter identifying the case title, civil action number,
16
      and name of this Court; Robert Russel Tweed as a defendant in this action; and
17
      specifying that payment is made pursuant to this Final Judgment.
18
            Defendant shall simultaneously transmit photocopies of evidence of payment
19
      and case identifying information to the Commission’s counsel in this action. By
20
      making this payment, Defendant relinquishes all legal and equitable right, title, and
21
      interest in such funds and no part of the funds shall be returned to Defendant. The
22
      Commission shall send the funds paid pursuant to this Final Judgment to the United
23
      States Treasury. Defendant shall pay post-judgment interest on any delinquent
24
      amounts pursuant to 28 USC § 1961.
25
                                                III.
26
            Tweed shall pay the total penalty due of $100,000 in four installments to the
27
      Commission according to the following schedule: (1) $25,000 within 60 days of entry
28

                                                       2
     Case 2:17-cv-07251-FMO-E Document 100 Filed 04/27/20 Page 4 of 5 Page ID #:4206




1     of this Final Judgment; (2) $25,000 within 150 days of entry of this Final Judgment;
2     (2) $25,000 within 240 days of entry of this Final Judgment; and (2) $25,000 within
3     330 days of entry of this Final Judgment. Payments shall be deemed made on the
4     date they are received by the Commission and shall be applied first to post judgment
5     interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after
6     30 days of the entry of Final Judgment. Prior to making the final payment set forth
7     herein, Tweed shall contact the staff of the Commission for the amount due for the
8     final payment.
9                If Tweed fails to make any payment by the date agreed and/or in the
10    amount agreed according to the schedule set forth above, all outstanding payments
11    under this Final Judgment, including post-judgment interest, minus any payments
12    made, shall become due and payable immediately at the discretion of the staff of the
13    Commission without further application to the Court.
14                                              IV.
15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
16    Consent is incorporated herein with the same force and effect as if fully set forth
17    herein, and that Defendant shall comply with all of the undertakings and agreements
18    set forth therein.
19                                               V.
20           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
21    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
22    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
23    and further, any debt for disgorgement, prejudgment interest, civil penalty or other
24    amounts due by Defendant under this Final Judgment or any other judgment, order,
25    consent order, decree or settlement agreement entered in connection with this
26    proceeding, is a debt for the violation by Defendant of the federal securities laws or
27    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
28    the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                      3
     Case 2:17-cv-07251-FMO-E Document 100 Filed 04/27/20 Page 5 of 5 Page ID #:4207




1                                                VI.
2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
3     shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
4     Final Judgment.
5
6     Dated: April 27, 2020
7                                             _________/s/___________________________
                                              HON. FERNANDO M. OLGUIN
8
                                              UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       4
